Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 15-16 the prior art of record, specifically (US-20200314895) teaches:

A method performed by a wireless device configured to operate in a wireless communication system, the method comprising; (paragraph 42).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
receiving, from a network, barring information via system information; selecting access information; associated with an access attempt, wherein the access information includes an access category and a cause; performing a unified access control procedure based on the access category and the barring information; based on the access attempt being allowed as a result of the unified access control procedure, setting the cause in a request message for the access attempt; determining a channel access priority class (CAPC) mapped at least one of the access category or the cause; applying the CAPC to transmission related to the request message; performing a listen-before-talk (LBT) procedure based on the CAPC; and based on a result of the LBT being successful, transmitting, to the network, the request message for the access attempt. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-6, 8, 15-16 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Maldonado, Roberto, Claudio Rosa, and Klaus I. Pedersen. "A fully coordinated new radio-unlicensed system for ultra-reliable low-latency applications." 2020 IEEE Wireless Communications and Networking Conference (WCNC). IEEE, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641